UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 001-36284 Biocept, Inc. (Exact name of registrant as specified in its charter) Delaware 80-0943522 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5810 Nancy Ridge Drive, San Diego, California (Address of principal executive offices) 92121 (Zip Code) (858) 320-8200 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes¨Nox As of May 6, 2016, there were 24,969,975 shares of the Registrant’s common stock outstanding. BIOCEPT, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED March 31, 2016 INDEX Page IMPORTANT NOTE REGARDING FORWARD-LOOKING STATEMENTS 3 PARTI. FINANCIAL INFORMATION Item 1. Financial Statements 4 Condensed Balance Sheets as of December 31, 2015 and March 31, 2016 (unaudited) 4 Condensed Statements of Operations and Comprehensive Loss for the three months ended March 31, 2015 and 2016 (unaudited) 5 Condensed Statements of Cash Flows for the three months ended March 31, 2015 and 2016 (unaudited) 6 Notes to Condensed Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4. Controls and Procedures 23 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 24 2 IMPORTANT NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q, or Quarterly Report, contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. All statements included or incorporated by reference in this Quarterly Report other than statements of historical fact, are forward-looking statements. You can identify these and other forward-looking statements by the use of words such as “may,” “will,” “could,” “anticipate,” “expect,” “intend,” “believe,” “continue” or the negative of such terms, or other comparable terminology. Forward-looking statements also include the assumptions underlying or relating to such statements. Our actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors, including those set forth in our other filings with the Securities and Exchange Commission, or the SEC. Moreover, we operate in an evolving environment. New risk factors and uncertainties emerge from time to time and it is not possible for us to predict all risk factors and uncertainties, nor can we assess the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. Readers are cautioned not to place undue reliance on forward-looking statements. The forward-looking statements speak only as of the date on which they are made and we undertake no obligation to update such statements to reflect events that occur or circumstances that exist after the date on which they are made except as required by law. Readers should, however, review the factors and risks we describe in the reports and registration statements we file from time to time with the SEC. 3 PART I. FINANCIAL INFORMATION Item1. Financial Statements Biocept, Inc. Condensed Balance Sheets December31, March 31, (unaudited) Current assets: Cashand cash equivalents $ $ Accounts receivable Inventories, net Prepaid expenses and other current assets Total current assets Fixed assets, net Total assets $ $ Current liabilities: Accounts payable $ $ Accrued liabilities Supplier financings Current portion of equipment financings Current portion of credit facility Total current liabilities Non-current portion of equipment financings, net Non-current portion of credit facility, net Non-current portion of interest payable Non-current portion of deferred rent Total liabilities Commitments and contingencies (see Note 10) Shareholders’ equity/(deficit): Common stock, $0.0001 par value, 40,000,000 authorized; 19,670,054 issued and outstanding at December31, 2015; 19,983,402 issued and outstanding at March 31, 2016 Additional paid-in capital Accumulated deficit ) ) Total shareholders’ equity/(deficit) ) Total liabilities and shareholders’ equity/(deficit) $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. 4 Biocept, Inc. Condensed Statements of Operations and Comprehensive Loss (Unaudited) For the three months ended March 31, Revenues: $ $ Costs and expenses: Cost of revenues Research and development expenses General and administrative expenses Sales and marketing expenses Total costs and expenses Loss from operations ) ) Other income/(expense): Interest expense, net ) ) Other income — Total other income/(expense): ) ) Loss before income taxes ) ) Income tax expense ) ) Net loss& comprehensive loss $ ) $ ) Weighted-average shares outstanding used in computing net loss per share attributable to common shareholders: Basic Diluted Net loss per common share: Basic $ ) $ ) Diluted $ ) $ ) The accompanying notes are an integral part of these unaudited condensed financial statements. 5 Biocept, Inc. Condensed Statements of Cash Flows (Unaudited) For the three months ended March 31, Cash Flows From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Inventory reserve ) Stock-based compensation Non-cash interest expense related to credit facility and other financing activities Increase/(decrease) in cash resulting from changes in: Accounts receivable ) ) Inventory ) ) Prepaid expenses and other current assets ) ) Accounts payable Accrued liabilities Accrued interest Deferred rent ) Net cash used in operating activities ) ) Cash Flows From Investing Activities: Purchases of fixed assets ) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities: Net proceeds from issuance of common stock Proceeds from exercise of common stock warrants — Payments on equipment financings ) ) Payments on supplier and other third party financings ) ) Payments on line of credit — ) Net cash provided (used) by financing activities ) Net increase (decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Disclosures of Cash Flow Information: Cash paid during the period for: Interest $ $ Taxes $ $ 6 Non-cash Investing and Financing Activities: A public offering of the Company’s common stock and warrants to purchase its common stock was effected on February9, 2015, the closing of which occurred on February13, 2015 (see Note 3). In connection with the closing of this offering, (i)warrants were issued to buy (in the aggregate) up to 8,000,000 shares of common stock at a price of $1.56 per share with a term of five years and an estimated grant date fair value of $7,690,395, which was recorded as an offset to additional paid-in capital within common stock issuance costs, (ii) the underwriters were granted a 45 day option from the closing date of this offering to purchase up to 1,200,000 additional shares of common stock at a price of $1.25 per share and/or additional warrants to purchase up to 1,200,000 shares of common stock at a price of $0.0001 per warrant, less underwriting discounts and commissions, to cover over-allotments, if any, with an aggregate estimated grant date fair value of $1,627,396 that was recorded to common stock issuance costs, and (iii) costs of $63,111 directly associated with this offering that were included in prepaid expenses and other current assets at December 31, 2014 were reclassified to common stock issuance costs. Proceeds from warrant exercises associated with this offering of $17,472 had not yet been received as of March 31, 2015, and are excluded from cash proceeds and changes in prepaid expenses and other current assets in the Company’s unaudited condensed statement of cash flows.
